Citation Nr: 1724087	
Decision Date: 06/26/17    Archive Date: 07/10/17

DOCKET NO.  12-02 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for ischemic heart disease, to include as due to herbicide exposure. 

2.  Entitlement to service connection for diabetes mellitus, to include as due to herbicide exposure.  


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

S. Vang, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1968 to October 1969. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota, which denied the Veteran's claims for service connection for ischemic heart disease and diabetes mellitus.

The claim was previously before the Board in March 2014, and was denied.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (the Court).  In August 2015, the Court issued a memorandum decision that vacated the March 2014 Board decision and remanded the matter for further proceedings.  Specifically, the Court directed that, upon VA's reevaluation of the definition of inland waterways, the Board should reassess the evidence of record, to include deck logs and lay evidence.  The case was then returned to the Board.  In May 2016, the Board remanded the case for additional development.  The Board finds that the previous remand directives have been completed and additional remand is not required.  See Stegall v. West, 11 Vet. App. 268 (1998).  The case is properly before the Board.


FINDINGS OF FACT

1.  The Veteran did not set foot on land in the Republic of Vietnam, did not serve on the inland waterways of the Republic of Vietnam, and was not exposed to an herbicide agent, to include Agent Orange, during service.

2.  The Veteran's ischemic heart disease did not manifest during service or within one year of service separation and is not otherwise related to his active military service.

3.  The Veteran's diabetes mellitus did not manifest during service or within one year of service separation and is not otherwise related to his active military service.
CONCLUSIONS OF LAW

1.  The criteria for service connection for ischemic heart disease have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

2.  The criteria for service connection for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veteran Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326 (2016).  

Upon receipt of a complete or substantially complete application for benefits, and prior to an initial unfavorable decision, VA has the duty to notify the Veteran and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  Proper notice from VA must inform the Veteran of any information and evidence not of record: (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in obtaining service treatment records and pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  

With respect to VA's duty to notify, the Board finds that VCAA notice requirements were satisfied by virtue of letters dated November 2010 and December 2010, which were sent to the Veteran prior to the March 2011 decision.  The letter informed the Veteran of what evidence was required to substantiate the claim, and of his and VA's respective duties for obtaining evidence, as well as how disability ratings and effective dates are assigned.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006).  

With respect to VA's duty to assist, the Board finds that all service treatment records and VA medical records have been associated with the claims file.  The Veteran has not otherwise identified any additional available evidence or information which could be obtained to substantiate the claim.  The Board is also unaware of any outstanding evidence or information.  

The Board acknowledges that the Veteran has not been afforded a VA medical examination for his claim.  However, a VA examination is not necessary in order to render a decision in this case.  In disability compensation claims, the Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability; and (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon, 20 Vet. App. at 81.  Additionally, a VA examination is necessary when the record contains competent evidence that the Veteran has persistent or recurrent symptoms of the claimed disability and indicates that those symptoms may be associated with active military service.  Duenas v. Principi, 18 Vet. App. 512 (2004).  

As discussed further below, the Board finds that the second and third McLendon elements have not been met.  There is no evidence sufficiently establishing an in-service event or injury and there is no competent evidence indicating the Veteran's ischemic heart disease or diabetes mellitus are associated with service, a service-connected disability, or medications taken for service-connected disabilities.  Additionally, the record does not contain evidence of persistent or recurrent symptoms since service.  As such, a remand to afford the Veteran an examination is not necessary.  See also Bardwell v. Shinseki, 24 Vet. App. 36, 39-40 (2010) (finding that VA is not required to provide a medical examination when there is not credible evidence of an event, injury, or disease in service).  VA has met its duty to assist the Veteran.

For the foregoing reasons, the Board finds that VA's duties to notify and assist have been met and, as such, it is not prejudicial to the Veteran for the Board to proceed to a final decision in this appeal.

Analysis

The Veteran asserts entitlement to service connection for ischemic heart disease and diabetes mellitus due to active service.  Specifically, he asserts that he was exposed to herbicides in the Republic of Vietnam, and that he is entitled to service connection on a presumptive basis. 

In general, service connection may be granted for a disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  In order to establish service connection for a claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Service connection may also be established when the evidence shows that a veteran had a chronic condition in service or during the applicable presumptive period.  38 C.F.R. § 3.303(b) (2016).  In addition, certain chronic diseases, such as diabetes mellitus, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  For those listed chronic conditions, a showing of continuity of symptoms affords an alternative route to service connection.  38 C.F.R. § 3.303(b) (2016); Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013).

If a Veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases shall be service connected, even though there is no record of such disease during service.  38 C.F.R. § 3.309(e) (2016).  Service connection for specific diseases, to include ischemic heart disease and diabetes mellitus, may be presumed if a veteran served within the actual territorial confines of the Republic of during the Vietnam War Era.  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. §§ 3.307, 3.309(e) (2016).  Veterans who served on active duty within the actual territorial confines of the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent unless there is affirmative evidence to the contrary.  38 C.F.R. § 3.307 (a)(6)(iii) (2016).  

Service in Vietnam requires that a Veteran must have actually been present at some point on the landmass or the inland waters of Vietnam during the Vietnam conflict.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  Additionally, service in the Republic of Vietnam can include service in offshore waters and other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  

During the course of the appeal, the Court decided Gray v. McDonald, 27 Vet. App. 313 (2015) and directed VA to reevaluate its definition of inland waterways, to include whether Da Nang Harbor should be considered in an inland waterway.  Subsequently, VA amended its Adjudication Procedure Manual and defined offshore waters as the high seas and any coastal or other water feature, such as a bay, inlet, or harbor, containing salty or brackish water and subject to regular tidal influence.  See VBA Manual M21-1, IV.ii.1.H.2.b.  Offshore waters include salty and brackish waters situated between rivers and the open ocean.  The following locations are specifically identified as offshore waters of the Republic of Vietnam because of their deep-water anchorage capabilities and open access to the South China Sea: Da Nang Harbor, Nha Trang Harbor, Qui Nhon Bay Harbor, Cam Ranh Bay Harbor, Vung Tau Harbor, and Ganh Rai Bay.  

Service on inland waterways constitutes service in the Republic of Vietnam.  Inland waterways are fresh water rivers, streams, and canals, and similar waterways.  VA considers inland waterways to end at their mouth or junction to other offshore water features.  Id.  For rivers and other waterways ending on the coastline, the end of the inland waterway will be determined by drawing straight lines across the opening in the landmass leading to the open ocean or other offshore water feature, such as a bay or inlet.  For the Mekong and other rivers with prominent deltas, the end of the inland waterway will be determined by drawing a straight line across each opening in the landmass leading to the open ocean.

VA compiled a list of ships where there is evidence that the ship operated on the inland waters of Vietnam or that crewmembers or smaller craft from the ship went ashore.  See http://www.publichealth.va.gov/exposures/agentorange/shiplist/list.asp.  A ship is placed on this list when documentary evidence from an official ship history, deck logs, cruise books, Captain's letters, or similar documents.  Evidence requirements for the presumption of herbicide exposure may vary depending on what dates the Veteran was aboard and what ship activity occurred on those dates.  

Exposure to herbicides 

The Veteran contends that he was exposed to herbicides by traveling on inland waterways onboard the USS Braine, with boots on the ground in the Republic of Vietnam, and/or from the ship's water distillation process.  During the course of the appeal, the Veteran has reported that: he served as a projectile man while the USS Braine was anchored in the mouth of a river, to include the Saigon River or Song Cua Dai River; the ship provided support to river patrol boats; river patrol boat crews came onboard the ship to interrogate captured prisoners and obtain food and supplies; and he stepped foot in Vietnam by helping to offload a body and obtain supplies while docked in Da Nang harbor.  

In an October 2010 statement, the Veteran stated that the USS Braine docked in Da Nang Harbor for supplies and maintenance and serviced river patrol boats at the mouth of a river. 

In October 2010, the Veteran submitted a copy of an excerpt from a website article.  The article described the USS Braine's rescue of a crash survivor from the USS Constellation in Yankee Station.  Additionally, the article detailed that in October 14, 1968, while the ship was in transit from Yankee Station to Japan, a sailor was killed while attempting deck repairs in dangerous weather.  It was noted that the ship finally returned to the coast of Vietnam in October 29 and resumed shore bombardment on Da Nang Harbor.  It is unclear what sources of information the article drew from, but there were no reported instances in the article of any excursions on inland waterways, nor were there any reports of the ship docking at Da Nang harbor to offload any bodies or obtain supplies.  

In a December 2010 statement, the Veteran reported that the USS Braine entered the mouth of a river to provide support to river patrol boats and provided shore bombardment support in Da Nang harbor and off the coast of Tiger Island.  The Veteran stated that he did not recall actually going on shore, but also stated that he may have.

In December 2010, in response to a request for information, it was noted that the Veteran served aboard the USS Braine, which was in the official waters of the Republic of Vietnam from August 1, 1968 to August 28, 1968, September 17, 1968 to October 10, 1968, October 1968 to November 8, 1968, April 30 to May 1, 1969, and May 5, 1969.  It was concluded that the record provided no conclusive proof of in-country service.

In a January 2011 telephone contact, the Veteran reported that he did set foot in Vietnam.  He further stated that he could not recall if they docked or anchored in Da Nang harbor, but that he had to help offload a body and move supplies, possibly in August 1968.  He again reported that the USS Braine assisted river patrol boats at the mouth of a river. 

In a January 2011 correspondence, the Veteran reported offloading a body and obtaining supplies in Da Nang Harbor; providing fire support to river patrol boats while anchored in the mouth of the Saigon River; conducting classified operations along the coast of the North Vietnamese Demilitarized Zone; and providing plane guard support for aircraft carriers.  The Veteran also asserted that Da Nang Harbor was considered an inland waterway under an international convention from the 1950s.  He also stated that he was exposed to herbicides due to the ship's distillation process, and cited to a study by the Institute of Medicine.  Finally, he reported that his illnesses were due to herbicides that contaminated the air, river, and seawaters. 

In January 2011, a buddy statement from J.D. stated that he wanted to confirm the Veteran's statements about entering Da Nang Harbor, performing pilot rescue missions, and providing support for ground troops in the Saigon River. 

In a February 2011 DPRIS (Defense Personnel Records Information Retrieval System) response, it was noted that the USS Braine's command history and deck logs did not reveal that the ship docked, transited inland waterways, helped offload a body, move supplies, send personnel ashore, or interact with Navy patrol craft while operating off the coast of the Republic of Vietnam.  It was noted that the USS Braine returned to the Vietnam theatre on October 29, 1968, where the ship fired her guns for four days, at night from Da Nang Harbor and during the day along the coast.  The ship was reported to have returned to Hong Kong on November 10, 1968.  The report noted that deck logs from August 1 to August 28 and from September 17 to October 10, 1968 were reviewed, and concurred with the ship's command history. 

In a March 2011 buddy statement, H.S. recalled activity near the headwaters of the Saigon River, and that crew members of patrol river boats boarded the ship.

In April 2011, several buddy statements were submitted.  F.H. recalled serving with the Veteran onboard the USS Braine; participating in activities near the mouth and headwaters of the Saigon River; meeting with river patrol boats and their crew to lay out gunfire support plan; and getting so close to the shoreline that the ship's captain was concerned that someone from the beach could target the sailors with gunfire or that the shop would run aground.  M.B. recalled that the USS Braine spent at least one night anchored in Da Nang Harbor, provided bombardment support off the coast of Vietnam "very possibly in and around" the mouth of a river, and that on two separate occasions, the ship could not produce enough water for the crew to shower and that fresh water was only provided for drinking and commissary.  G.W., through S.W., recalled providing gun support in a PIRAZ station (Positive Identification Radar Advisory Zone) with the USS Long Beach, the death of a sailor, that the deceased sailor was taken to Japan, and that the USS Braine directed harassment and interdiction fire and engaged in gun battles.  R.L. recalled conducting operations in Da Nang harbor, and surmised that the Veteran would have gone through similar responsibilities as he did in off-shore and inland waterways.  However, he provided few details on the Veteran's specific service, and, instead, described his own service along the Vietnam coast, Da Nang Harbor, and rivers.  Finally, an unnamed person described photos that were submitted.  

In June 2011, the Veteran submitted copies of the USS Braine's deck logs.  In a November 4, 1968 deck log, the ship was described as steaming about 6,000 to 8,000 yards off the coast of South Vietnam before proceeding into and out of the Da Nang Harbor.  The ship's material condition was set at zebra from general quarters.  At 13:17 and 13:43, the ship was noted to maneuver at various courses and speeds before rendezvousing with swift boat 39.  After the swift boat was secured to the ship's boilers, four spotters were noted to have come onboard.  The spotters departed by 14:50 and the USS Braine proceeded to free firing zone for shore bombing.  Subsequently, the ship returned to Da Nang Harbor for further assignment.  Logs recorded that on November 4, 1968, the ship's position at 08:00 was 16°07'N, 108°10'E; at12:00 was 15° 56'N, 108° 22'E; and at 2:00 was 16° 08'N, 108° 10'E.  In a November 5, 1968 deck log, the USS Braine was documented to have anchored in Da Nang Harbor with the anchor dropped into 6 fathoms of water with a "muddy bottom" and bearing 10,500 yards away from Hon Chan Island.  At one point, it was noted that the ship was 7,000 yards from the coast.  Deck logs dated November 6, 1968 note that the ship was off of the Song Cua Dai River before 07:30.  The ship's position at 08:00 was noted to be 15°54.5'N, 108°26'E and at 12:00 was 15°55'N, 108°24'E.  Deck logs dated November 7 noted again that the ship was near the Song Cua Dai River.  The Board observes that the ship's documented latitudinal and longitudinal positions were in close proximity to the Song Cua Dai River, but were not in the river or in any inland waterways.  Rather, the documented latitude and longitude positions indicate that the USS Braine was in the offshore waters of Vietnam. 

In July 2011, the Veteran submitted several documents.  An article from the Blue Water Navy Vietnam Veteran's Association cited to studies regarding contamination of offshore waters of Vietnam.  A copy of an Australian study entitled "Co-distillation of Agent Orange and Other Persistent Organic Pollutants in Evaporative Water Distillation" was submitted and suggested that, with respect to Royal Australian Navy veterans, there was evidence that TCC contamination via water may have been a pathway for contamination of personnel onboard ships.  Additionally, excerpts from an unidentified book described a death at sea of a sailor due to inclement weather in October 1968, while the USS Braine was in transit out of Japan.  It was reported that the ship returned to Yokosuka, Japan for memorial services.  The excerpt detailed operations in Da Nang Harbor; however there was no mention of excursions in any inland waterways or docking to offload a body. 

Two buddy statements were submitted in July 2011.  In an email correspondence, R.K. described activities in Hawaii, Japan, Subic Bay, Yankee station, and other locations; reported returning to Japan for funeral services after a sailor died en route to Yankee station from Japan; recalled shooting at the hillsides for four nights while in Da Nang Harbor; described being at the mouth of the Song Cua Dai River; recalled a specific encounter in which they went upriver to pick up Marines who had been surrounded; and stated that he included photos indicating that the ship wasn't far from the coast.  In another email correspondence, F.H. provided a statement that was duplicative of his original April 2011 statement.  

In an August 2011 buddy statement, J.B. described harassment and interdiction operations in Da Nang Harbor near the Song Cua Dai River.  He described that the USS Braine primarily steamed at slow speeds on various courses in order to stay within range of targets and as a defensive measure.  He recalled briefings by fire control parties who visited the USS Braine by swift boat.  He also described one instance where they patrolled the Da Nang Harbor entrance and stayed three and a half miles off the coast.  

In a March 2012 buddy statement, R.C. recalled that sometime in November 1968, the USS Braine was called to rendezvous with Task Force 116 of the Mobile Riverine Forces, identified as PCF-39 (or swift boat 39), as they had just escaped from an ambush up river.  R.C. reported that the swift boat came alongside the ship, the crew boarded the ship, and that the crew devised a plan to return to the Song Cua Dai River to identify enemy locations so the USS Braine could fire upon the enemy.  He reported that the operation was successfully completed without any casualties.  

In a March 2012 buddy statement, R.K. recounted that in November 1968, while onboard the USS Braine, they went down the Song Cua Dai River to pick up Marines who were surrounded and under fire.  He reported that the USS Braine shot cover so that the Marines could swim out to the USS Braine.  He reported that the surviving crew was later picked up by a river patrol boat.  

In June 2012, in an email correspondence, Veterans Benefits Administration (VBA) staff reported that deck logs only referenced to the USS Braine being off or near the Song Cua Dai River.  The staff also opined that if the USS Braine actually went upriver to rescue Marines in November 1968, it would have been a significant event that would have been reported in deck logs.  

In an August 2012 medical opinion, Dr. K.V. opined that the Veteran's ischemic heart disease was at least as likely as not to have a causal relationship with his Agent Orange exposure.  Dr. K.V. cited to an Institute of Medicine finding that blue water veterans were exposed to Agent Orange through distillation of sea water for consumption.  Dr. K.V. also stated that the Veteran was on a ship that provided coastline support to ground troops for aircraft carriers and participated in operations within harbors of Vietnam and, thus, was exposed to Agent Orange.  

In an October 2012 medical opinion, Dr. W.M. opined that it was at least as likely as not that the Veteran's exposure to Agent Orange contributed to his diabetes mellitus and coronary artery disease.  Dr. W.M. stated that the Veteran served in Vietnam and had significant Agent Orange exposure and has shown documentation that he was exposed in service.  

In April 2013, the Veteran submitted a third party Board decision in which a veteran was granted service connection for diabetes mellitus, due to service on the USS Oklahoma City in Da Nang Harbor.  Prior Board decisions are not precedential in nature, and as such, are not controlling in this case.  38 C.F.R. § 20.1303 (2016).  Further, the Board finds that the previous third party Board decision is unpersuasive as the facts of the case differs from the facts in the instant case, to include the ships involved, the period of active service, and the evidence establishing a finding of boots on the ground. 

In September 2016, additional development was completed pursuant to the Court's memorandum decision, and service records were associated with the claims file.  Service records indicate that the Veteran received transfer orders to the USS Braine in January 1968.  The Veteran's Enlisted Performance Record reveals that the Veteran served on the USS Braine through approximately October 1969.

Here, the evidence shows that the Veteran served onboard the USS Braine, which operated in and out of Da Nang Harbor off the coast of Vietnam during the Veteran's period of active service.  Having reviewed the record, the Board finds that the preponderance of the evidence is against a finding that the Veteran served in the inland waterways of Vietnam.  

There is ample evidence that the Veteran served in Da Nang Harbor.  However, as consistent with the amended criteria mentioned above, Da Nang Harbor is considered to be an offshore waterway of the Republic of Vietnam, and is not an inland waterway subject to the presumption of exposure to herbicide agents.  See VBA Manual M21-1, IV.ii.1.H.2.c.  Indeed, Da Nang Harbor is open to the sea and has deep channels for the anchorage of large ships.  As such, the Veteran's service in Da Nang Harbor, alone, is insufficient to afford the Veteran the presumption of herbicide exposure.  

Additionally, a listing of ships associated with service in Vietnam and exposure to herbicide agents was recently updated and, while not complete, it does provides some information in determining which vessels may be subject to the presumption.  See http://www.publichealth.va.gov/exposures/agentorange/shiplist/list.asp.  This list identifies a number of "blue water" Navy vessels that conducted operations on the inland "brown water" rivers and delta areas of Vietnam and certain other vessel types that operated primarily or exclusively on the inland waterways.  Although the USS Braine is listed among the vessels presumed to have had herbicide exposure due to its presence in the "brown" waters, the Board notes that the list specifies that the USS Braine docked at the Da Nang pier only once, on November 27, 1966.  See Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents, updated March 23, 2017.  The Veteran's active service did not begin until January 1968 and, as such, entitlement to the presumption based on the list cannot be provided to the Veteran. 

The Veteran has provided multiple sources of lay evidence suggesting that he had service in the inland waterways of Vietnam, specifically in the mouth of either the Saigon River or the Song Cua Dai River.  The Board finds that the most probative evidence supports a finding that the Veteran had service near or close to the river, but not actually in the river or in any inland waterways.  Indeed, USS Braine deck logs, to include the coordinates documented in the logs, reveal that the Veteran was in close proximity to the mouth of the Song Cua Dai River, but does not indicate that the ship ever traveled on the river.  

Of note, approximately 12 buddy statements were submitted during the pendency of the appeal: January 2011 statement from J.D., March 2011 statement from H.S., April 2011 statement from F.H., April 2011 statement from M.B., April 2011 statement from G.W., April 2011 statement from R.L., April 2011 statement from unknown, July 2011 statement from R.K., July 2011 statement from F.H., August 2011 statement from J.B., March 2011 from R.C., and June 2012 statement from R.K.  Collectively, the buddy statements are generally consistent with respect to assertions that the USS Braine operated in Da Nang Harbor, participated in shore bombardment, participated in operations near the mouth of a river, and was visited by a river patrol boat. The Board finds that these general assertions are competent, credible, and probative as they are consistent with each other, consistent with the remaining evidence of record, and describe events that could be observable to a lay person.  

However, the Board finds that there are specific inconsistencies that call into question the probity of certain statements, particularly when viewed in light of the entirety of the record.  First, R.K. asserted in two statements that the USS Braine steamed up river to pick up a group of Marines that had been ambushed, that the ship shot cover so that the Marines could swim up to the ship, and that the Marines were eventually picked up by a river patrol boat.  Significantly, none of the other 10 buddy statements report a similar event or occurrence.  Rather, the remaining buddy statements merely reported that crews from a river patrol boat or swift boat boarded the USS Braine, either for supplies or for laying out gunfire plans.  See March 2012 R.C. Statement; August 2011 J.B. Statement; April 2011 F.H. Statement.  Additionally, the Board notes that the November 4, 1968 deck logs echo the general assertion that a swift boat visited the USS Braine to layout gunfire plans.  Indeed, deck logs reflect that after the swift boat left, the ship proceeded to provide shore bombardment before heading back to Da Nang Harbor.  Notably, the deck logs do not mention any such event as detailed by R.K.  As such, the Board finds that R.K.'s assertion that the ship steamed upriver to rescue stranded Marines is not credible or probative as they are inconsistent with the record.  Second, R.L. asserted that the ship conducted operations in the inland waterways of Vietnam, but provided few details.  Additionally, R.L. provided more information on his own period of service than the Veteran's period of service.  As such, R.L.'s statement is afforded minimal probative value.  Finally, M.B. asserted in an April 2011 statement that the USS Braine once could not produce enough water for the crew to shower and that fresh water was only provided for drinking and commissary.  However, the Board notes that it is unclear what water sources were used to replenish the ship's water supply in that instance.  As such, M.B.'s statement is of minimal probative value.  

The Board additionally notes that the record contains opinions from doctors asserting that the Veteran was exposed to herbicides in service and that his ischemic heart disease and diabetes mellitus are related to such herbicide exposure.  The Board finds that the August 2012 and October 2012 opinions are not competent as there is no evidence indicating that Dr. K.V. or Dr. W.M. has the requisite specialized expertise or knowledge to render an opinion on whether a veteran was exposed to herbicides Vietnam.  Additionally, the physicians did not report what evidence, such as deck logs, ship command history, and personnel records, were reviewed in formulating these opinions.  As such, the opinions will not be afforded any probative value with respect to the issue of whether the Veteran was exposed to herbicides in service. 

Turning to the Veteran's assertion of boots on the ground in Vietnam, the Board notes that the most probative evidence does not support such a finding.  In December 2010, the Veteran reported that he did recall going on land.  However, in January 2011, he reported that he went on land to help offload a body in August 1968.  The Board finds that the most probative evidence of record does not suggest that this incident occurred.  Significantly, articles submitted by the Veteran indicate that a shipmate died in October 1968 while the ship was in transit from Japan to Yankee Station.  The ship then returned to Japan for memorial services.  Additionally, deck logs and the ship's command history do not report that a body was offloaded in Vietnam.  As such, the Board finds that the preponderance of the evidence is against a finding that the Veteran set foot on Vietnam. 

Finally, the Board turns to the Veteran's assertion that he was exposed to herbicides through the ship's water distillation process.  In regard to the Australian study submitted by the Veteran, the Federal Circuit Court in Haas commented on a 2002 study addressing contamination levels in Da Nang Harbor and surrounding streams and rivers:

VA scientists and experts have noted many problems with the study that caution against reliance on the study to change our long-held position regarding veterans who served off shore. First, as the authors of the Australian study themselves noted, there was substantial uncertainty in their assumptions regarding the concentration of dioxin that may have been present in estuarine waters during the Vietnam War. Second, even with the concentrating effect found in the Australian study, the levels of exposure estimated in this study are not at all comparable to the exposures experienced by veterans who served on land where herbicides were applied. Third, it is not clear that U.S. ships used distilled drinking water drawn from or near estuarine sources, or if they did, whether the distillation process was similar to that used by the Australian Navy. 

Haas, 525 F.3d at 1194 (quoting 73 Fed. Reg. 20,566, 20,568 (Apr. 16, 2008)). Based on this analysis, the VA stated that "we do not intend to revise our long-held interpretation of 'service in Vietnam.'" Therefore, the Board assigns no probative value to the Veteran's assertion that he should be entitled to the same considerations that were afforded to Australian veterans.

In sum, the presumption of herbicide exposure under these circumstances does not apply.  The Board is sympathetic to the Veteran's complaints of exposure to river boats and service off the coast of Vietnam.  However, service in close proximity to, near, or close to a river or shoreline does not equate to service on the landmass or the inland waters of Vietnam.  The preponderance of the most probative evidence is against a finding that the Veteran was exposed to Agent Orange or herbicides in service.  Accordingly, the Board finds no competent evidence to support the Veteran's claims of entitlement to service connection for ischemic heart disease and diabetes mellitus based on presumptive exposure to herbicides.

Notwithstanding, when a veteran is found not to be entitled to a regulatory presumption of service connection for a given disability, his claim must still be reviewed to determine whether service connection can be established on another basis.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  

Ischemic Heart Disease

With respect to the first element of service connection, a current diagnosis, the Veteran has a current diagnosis of ischemic heart disease. 

With respect to the second element of service connection, an in-service event or injury, service records do not indicate treatment, diagnosis, or injuries during service for any heart condition.  The September 1969 separation examination revealed normal heart.  The Veteran's first indication of heart complications appeared to start in September 2010.  Additionally, the Veteran has not asserted any arguments in support of this contention.  As mentioned above, the Board has found that the evidence does not show exposure to herbicides in service.  As such, the second element of service connection has not been met. 

With respect to the third element of service connection, a medical nexus between the disability and in-service event, the record contains a positive nexus opinion in the form of an August 2012 medical opinion from Dr. K.V.  However, the Board notes that the opinion addresses only herbicide exposure.  As such, the claim fails on this basis as well. 

As such, entitlement to service connection for ischemic heart disease is not warranted and must be denied. 

Diabetes Mellitus

With respect to the first element of service connection, a current diagnosis, the Veteran has a current diagnosis of diabetes mellitus type II. 

With respect to the second element of service connection, an in-service event or injury, service records do not indicate treatment, diagnosis, or injuries during service for diabetes mellitus.  Indeed, the Veteran's claim notes that he was not diagnosed with diabetes mellitus until September 1986, nearly 17 years after discharge.  Further, the Board has found that the preponderance of the evidence is against a finding of herbicide exposure in service.  As such, the claim fails on this element. 

With respect to the third element of service connection, a medical nexus between the disability and in-service event, the record contains a positive nexus opinion in the form of an October 2012 medical opinion, Dr. W.M.  However, the Board notes that the opinion addresses only herbicide exposure as a possible etiology.  As such, the claim fails on this basis as well. 

Regarding the presumptions based on diabetes mellitus as a chronic disease or based on continuity of symptomatology, there is no evidence, lay or medical, that the disease began in service and continued or that it was diagnosed within the first year following his separation from service.  See 38 C.F.R. §§ 3.303(b), 3.309(a) (2016).  The Veteran's service treatment records do not indicate, and the Veteran has not asserted, that diabetes symptoms began during service.  Rather, at the time of his September 1969 separation examination, his endocrine system was noted to be normal.  Again, there is no evidence of treatment for diabetes mellitus until 1986, based on a private medical record from W.M.C.  There is also no medical evidence of record suggesting a nexus between the Veteran's military service and the development of diabetes mellitus. 

Based upon the evidence of record, the Board finds that diabetes mellitus was not manifest during active service and that the preponderance of the evidence fails to establish that diabetes mellitus is etiologically related to service. 

Consideration has been given to the Veteran's assertion that his ischemic heart disease and diabetes mellitus are related to service.  However, while lay persons are competent to provide opinions on some medical issues, the specific issues in this case fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  Ischemic heart disease and diabetes mellitus are not conditions that are readily amenable to lay comment regarding etiology.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  The Board acknowledges that the Veteran is competent to report observable symptoms, but there is no indication that he is competent to etiologically link any symptoms or diagnoses.  He is not shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that he received any special training or acquired any medical expertise in evaluating these disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012).  Accordingly, the lay evidence does not constitute competent medical evidence and lacks probative value. 

Based on the above, the Board finds that a preponderance of the evidence is against the Veteran's claims for service connection for ischemic heart disease and diabetes mellitus.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Veteran did not serve in the Republic of Vietnam and exposure to herbicides in service has not been shown by the evidence and may not be presumed.  Ischemic heart disease and diabetes mellitus were not manifest during service or within one year of separation from active service.  The Board additionally finds that the Veteran does not have ischemic heart disease or diabetes mellitus that are related to his active service.  As such, the Board concludes that ischemic heart disease and diabetes mellitus were not incurred in or aggravated by active service and may not be presumed to have been incurred therein.  The criteria for entitlement to service connection for ischemic heart disease and diabetes mellitus have therefore not been met and the Veteran's claims must be denied.
ORDER

Entitlement to service connection for ischemic heart disease, claimed as due to herbicide exposure, is denied. 

Entitlement to service connection for diabetes mellitus, claimed as due to herbicide exposure, is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


